Citation Nr: 1241319	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to July 1960. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was subsequently transferred to the RO in New Orleans, Louisiana.   

The Veteran testified at a Board hearing at the New Orleans, Louisiana, RO in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

At the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review this evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Current treatment records show that the Veteran has been diagnosed with asbestosis.  In statements of record and at the Board hearing, the Veteran reported that he was exposed to asbestos while being transported on a ship to Korea.  He also testified that the barracks where he slept in Korea were full of asbestos.  The Veteran's service personnel records confirm that he was stationed overseas in Korea from August 1959 to July 1960.  He further indicated that he was exposed to asbestos when he assisted in the motor pool, including changing brake pads that contained asbestos.  In light of the Veteran's statements, the Board finds that a VA examination is necessary to determine whether the Veteran's asbestosis is related to asbestos exposure described by the Veteran in service.  

Moreover, service treatment records also showed that the Veteran complained of chest pain for two months in January 1959.  In his original claim, the Veteran indicated that he began experiencing symptoms when he was discharged from active duty in 1960.  Accordingly, the VA examiner should also determine whether the Veteran has any other lung disorder that manifested in service.  

Further, the claims file also shows that the Veteran is receiving Social Security Administration (SSA) disability benefits since 1982.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2.  The RO should ask the Veteran to identify any private treatment that he may have had for his respiratory disorder since discharge from service, that is not already associated with the claims file.  After securing the necessary release forms, the RO should attempt to obtain and associate those identified private records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  The RO should obtain any relevant VA treatment records since May 2005 and associate those documents with the claims file.

4.  The Veteran should be afforded a VA pulmonary/respiratory examination, by a pulmonologist, in order to determine whether he has a respiratory disorder related to military service.  The claims file must be made available for review in conjunction with the examination.  The examiner must be informed of the Veteran's correct military history, including the dates of active service, branch, and claimed asbestos exposure.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should clearly delineate all lung disorders.  With respect to the diagnosed asbestosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the asbestosis was due to the claimed asbestos exposure in service.  With respect to any other diagnosed lung disorders, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any such disorder manifested in service.

The examination report must include a complete rationale for all opinions expressed and must specifically discuss any evidence of record inconsistent with the conclusions reached.  

		5.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


